Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant argues for claim 17:
“Nonetheless, in an effort to advance prosecution, Applicant has amended independent claim 17 to recite, in part, "serially load, via a first bit line, a first number of bits from a first group of bits into a sequencer coupled to the first bit line; [and] load, to circuitry adjacent to the at least one memory array and via one or more second, different dedicated bit lines, a second number of bits from a second group of bits." 
Akerib discloses a memory device 300 including a memory array 310, a row decoder 320, sensing circuitry 330, a write unit 340, and a controller 350. Akerib, paragraph [0053] and FIG. 3. Akerib discloses that a vector i is stored in memory array 310, such that a bit io of vector i is repeatedly stored in columns CO, C1, and C2 of a first row of memory array 310, a bit ii of vector i is repeatedly stored in columns CO, C1, and C2 of a second row of memory array 310, and a bit i2 of vector i is repeatedly stored in columns CO, C1, and C2 of a third row of memory array 310. Akerib, paragraph [0062]. Further, a multiplier matrix H is stored in memory array 310, wherein bits i; of vector i are placed above the bits Hi from matrix H Id. Akerib, paragraphs [0062] and [0064] and FIG. 4.
…
As shown in FIG. 4 of Akerib, each bit line BL (e.g., BLO, BLi, and BL2) includes vector i and a portion of matrix H. In other words, bit line BLO includes each bit of vector i and a first column CO of matrix H, bit line BL1 includes each bit of vector i and a second column C1 of matrix H, and bit line BL3 includes each bit of vector i and a third column C2 of matrix H. Thus, it appears that each bit of vector i and at least some bits of matrix H are loaded via a common bit line of memory array 310. Thus, Akerib does not appear to disclose that bits from vector i are loaded and/or accessed via one bit line and bits from matrix H are loaded and/or accessed via one or more different and dedicated bit lines. Rather, each bit line is used to load and/or access data from both vector i data and matrix H. 
For at least these reasons, Applicant asserts that Akerib does not appear to disclose "serially load, via afirst bit line, a first number of bits from a first group of bits...; [and] load, to circuitry adjacent to the at least one memory array and via one or more second, diferent dedicated bit lines, a second number of bits from a second group of bits," as recited in independent claim 17 (emphasis added).”

This argument is found to be persuasive for the following reason. Akerib disclosed a row decoder that can activate two or more rows of memory array at the same time. This allows for reading both the vector and matrix bits within a given column of the memory array at the same time. The newly claimed limitations requires serially loading via a bit line a first number of bits from a first group of bits. Akerib failed to teach this newly claimed limitation. Thus, the rejections based on Akerib have been withdrawn.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Applicant argues regarding claim 1:
“Nevertheless, in the interest of expediting prosecution, Applicant has amended independent claim 1 to recite, in part, "fetching, via a first bit line and a sequencer coupled thereto, a first bit from a first group of bits of a vector; in response to the first bit being a low logic state, fetching another bit from the first group of bits of the vector; [and] in response to the first bit being a high logic state, fetching, to circuitry via a second bit line, a second bit from a second group of bits of a matrix, the second group of bits located on a second bit line." 
With regard to independent claim 1, the Examiner alleges "the products bits are based on the value of the replicated multiplicand vector row bit value." Office Action, page 7. Accordingly, it appears that the Examiner is arguing the result (i.e., a product) of a multiplication operation (i.e., involving a bit of vector i and a bit matrix H) is based on the bit of vector i. However, Akerib does not teach or suggest that whether or not a bit of matrix H is fetched is based on a logic value of the bit of vector i. In other words, Akerib does not appear to teach or suggest that bit Hoo of matrix H is only fetched if vector io is a high value. Rather, bit Hoo of matrix H is fetched regardless of the logic value of vector io. Further, Akerib does not teach or suggest that whether or not a bit of vector i is fetched is based on a logic value of a bit of matrix H. Further, Akerib does not appear to teach or suggest that a bit of matrix H is fetched based on a logic level of another bit of matrix H. 
Accordingly, Akerib appears to lack any teaching or suggestion of either: 1) in response to a bit of vector i being a low logic state, fetching a different bit of vector i; or 2) in response to a bit of Matrix H being a low logic state, fetching a different bit of Matrix X. Thus, Akerib appears to lack any teaching or suggestion of "in response to the first bit being a low logic state, fetching a second bit from the first group of bits of the vector," as recited in amended independent claim 1.”

This argument is found to be persuasive for the following reason. The examiner agrees that Akerib doesn’t teaching fetching bits from the memory array via a first or second bit line based on the value of the fetched first bit. Thus, the rejections based on Akerib have been withdrawn.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Applicant argues regarding claim 24:
“Nevertheless, in the interest of expediting prosecution, Applicant has amended independent claim 24 to recite, in part, "serially receiving, via a bit line, an input vector; serially reading, via one or more different, dedicated bit lines, a number of bits of a group of bits of a first matrix, the one or more different, dedicated bit lines parallel to the bit line; multiplying the number of bits of the group of bits of the first matrix by the input vector to generate an intermediate group of bits; serially receiving, via the bit line, at least one additional input vector; [and] serially reading, via the one or more different, dedicated bit lines, a number of bits of at least one additional group of bits of the first matrix." 
As noted above with regard to independent claim 17, Akerib teaches that vector i is stored in memory array 310, such that a bit io of vector i is repeatedly stored in columns CO, C1, and C2 of a first row of memory array 310, a bit ii of vector i is repeatedly stored in columns CO, C1, and C2 of a second row of memory array 310, and a bit i2 of vector i is repeatedly stored in columns CO, C1, and C2 of a third row of memory array 310. Akerib, paragraph [0062]. Thus, it appears that vector i is loaded into memory array 310 via bit lines (i.e., columns CO, Cl, and C2) that extend up and down on the page of FIG. 4. Further, a multiplier matrix H is stored in memory array 310, wherein bits i; of vector i are placed above the bits Hg from matrix H Id. Akerib, paragraphs [0062] and [0064] and FIG. 4. However, Akerib does not appear to teach or suggest that bits Hi from matrix H are loaded into memory array 310 via bit lines that are different from columns CO, C1, and C2 but parallel to columns CO, C1, and C2.”

This argument is found to be persuasive for the following reason. Akerib disclosed a row decoder that can activate two or more rows of memory array at the same time. This allows for reading both the vector and matrix bits within a given column of the memory array at the same time. The newly claimed limitations requires serially receiving and reading a first and second input vector, as well as an first matrix, via different dedicated bit lines. Akerib failed to teach this newly claimed limitation. Thus, the rejections based on Akerib have been withdrawn.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183